Title: Novr. 14th. 1760.
From: Adams, John
To: 


       Another Year is now gone and upon Recollection, I find I have executed none of my Plans of study. I cannot Satisfy my self that I am much more knowing either from Books, or Men, from this Chamber, or the World, than I was at least a Year ago, when I wrote the foregoing Letter to Sewal. Most of my Time has been spent in Rambling and Dissipation. Riding, and Walking, Smoking Pipes and Spending Evenings, consume a vast Proportion of my Time, and the Cares and Anxieties of Business, damp my Ardor and scatter my attention. But I must stay more at home—and commit more to Writing. A Pen is certainly an excellent Instrument, to fix a Mans Attention and to inflame his Ambition. I am therefore beginning a new literary Year, with the 26th. of my life.
      